Our decision in the case of City of Gretna v. Aetna Life Insurance Company, 22 So. 2d 658,1 handed down today, is determinative of the issues raised in this case, for they are identical.
For the reasons assigned, it is ordered that this appeal be and it is hereby transferred to the Court of Appeal for the Parish of Orleans, such transfer to be made within sixty days after this judgment becomes final, and, if not so made, this appeal to be deemed dismissed. The defendant-appellant is to pay all costs of the appeal in this court; all remaining costs to await the final determination of this matter.
1 207 La. 1085.